         Case 1:19-cr-00858-RA Document 6
                                        5 Filed 12/11/20 Page 1 of 2




                                December 11, 2020


Via ECF
Honorable Ronnie Abrams                                 Counsel shall provide the Court with
United States District Court                            a status letter by no later than
Southern District of New York                           February 11, 2021.
500 Pearl Street
New York, New York 10007                                SO ORDERED.

Re:   United States v. Joseph Jean-Louis
      19 Cr. 858 (RA)                                   _________________________
                                                        Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                      December 11, 2020

      I write, jointly with the Government, to update the Court on the status of the
above captioned matter.

       On November 9, 2020, the Court held a video conference to arraign Mr. Jean-
Louis on the specifications contained in a violation of supervised release
report. During that conference, Mr. Jean-Louis appeared unsettled and, on two
occasions, attempted to leave the video conference room. The Court concluded the
conference and requested that counsel confer with Mr. Jean-Louis and determine
when the matter could be rescheduled.

       Since that conference, legal counsel at MCC, Nicole McFarland, reached out
to both myself and the Government to inform us that Mr. Jean-Louis had
decompensated mentally and was in need of medical attention that the MCC was
not equipped to provide at this time. Ms. McFarland proposed referring Mr. Jean-
Louis to a federal medical center where he could be properly treated and
stabilized. Both the Government and I agreed with that proposal. We understand
that the US Marshals Service is in the process of making that referral and we
expect that Mr. Jean-Louis will be transferred in short order.
         Case 1:19-cr-00858-RA Document 6
                                        5 Filed 12/11/20 Page 2 of 2




       The Government and I will keep abreast of Mr. Jean-Louis’ progress and will
seek to schedule the matter with the Court as soon as he is stable and medically
able to appear for a conference. Additionally, at the Court request, the
Government and I are prepared to appear before the Court to address the matter
further.


                                            Respectfully submitted,

                                                   /s/ Amy Gallicchio
                                            ________________________________
                                            Amy Gallicchio
                                            Assistant Federal Defender
                                            Cell: 917-612-3274
                                            Office: 212-417-8728

cc:   AUSA Mitzi Steiner
